Citation Nr: 1133917	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-02 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for chloracne, and assigned an initial noncompensable (zero percent) rating, effective from November 10, 1994.

The VA Regional Office (RO) in Columbia, South Carolina, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony regarding the current appellate claim in July 2009 before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board notes that the Veteran also testified at the July 2009 hearing regarding the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a lung disability.  He had previously testified as to this issue at a hearing before another VLJ in May 2004.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, both VLJs participated in a panel decision in December 2009 which, in essence, established service connection for a lung disability.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

By that same decision in December 2009, the Board remanded the current chloracne claim for further development, to include obtaining outstanding treatment records and according the Veteran a new examination of his service-connected chloracne.  However, it is also noted that the May 2004 Board hearing did not address the appropriate rating for chloracne.  Rather, testimony was taken as to whether new and material evidence had been received to reopen the claim of service connection for chloracne, and, if so, whether service connection was ultimately warranted for such a disability.  Inasmuch as the January 2006 rating decision established service connection for this disability, the then appellate claim was resolved pursuant to Grantham, supra, and Barrera, supra.  As the VLJ who conducted the May 2004 hearing did not take testimony on the current appellate claim, it is not required that he participate in the final adjudication of this claim pursuant to 38 C.F.R. § 20.707.  Consequently, only the VLJ who conducted the July 2009 hearing will participate in this decision.

The Board further notes that the Veteran was accorded a new VA medical examination which evaluated his service-connected chloracne in January 2010.  As detailed below, the Board finds that this examination is adequate for resolution of this case.  All other development directed by the Board's December 2009 remand appears to have been completed.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  A thorough review of the competent medical evidence reflects the Veteran's service-connected chloracne has been consistently manifested by itching during the pendency of this case.

3.  The Veteran's service-connected chloracne has not been manifested by exudation or constant itching, extensive lesions or marked disfigurement.

4.  The Veteran's service-connected chloracne does not cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs.

5.  The Veteran's service-connected chloracne is not manifested by deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck.

6.  The Veteran's service-connected chloracne is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.

7.  The Veteran's service-connected chloracne is not deep, does not cause limitation of motion, does not cover an area or areas exceed 12 square inches (77 sq. cm.), nor does it result in painful and unstable scarring.


CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent, but not more, for the Veteran's service-connected chloracne are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001); VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the present appellate claim is from a disagreement with the initial rating(s) assigned for the Veteran's chloracne following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the July 2009 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are outstanding records which document symptomatology of his service-connected chloracne that is not reflected by the evidence already of record.

With respect to the aforementioned July 2009 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's current chloracne claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  Moreover, the statements and testimony submitted by and on behalf of the Veteran reflect he is aware of the criteria necessary to support his claim.  The VLJ did ask questions to clarify the Veteran's contentions, and to determine if there was any relevant evidence not of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations which evaluated his chloracne in June 2005, August 2006, September 2008, and January 2010.  In pertinent part, these examinations included findings as to the symptomatology of his service-connected chloracne that are consistent with the other evidence of record and the relevant rating criteria.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the criteria for evaluating skin disabilities were revised in August 2002 and October 2008, during the period that is the focus of this appeal.  Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  In order to ensure a full and fair adjudication of the Veteran's claim, the Board will address whether he is entitled to a compensable under any of the potentially applicable Diagnostic Codes.

Prior to August 30, 2002, chloracne was evaluated pursuant to Diagnostic Code 7806, as analogous to eczema.  Under this Code, a condition manifest by exfoliation, exudation or itching, if involving an exposed surface or extensive area was rated as 10 percent disabling.  A 30 percent rating was assigned with exudation or constant itching, extensive lesions or marked disfigurement. With ulceration or extensive exfoliation or crusting, and systemic nervous manifestations or exceptional repugnance a 50 percent rating was assigned.  

The revised criteria of Diagnostic Code 7806, effective August 30, 2002, provides that a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.

More importantly, the Board notes that, under the amended criteria effective from August 30, 2002, chloracne is now specifically addressed in Diagnostic Code 7829, which provides for the following ratings: a 0 percent rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent; a 10 percent rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; and a maximum rating of 30 percent for deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck.

Diagnostic Code 7829 also provides the option of rating the condition as disfigurement of the head, face, or neck (under Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7800 evaluates scars based upon disfigurement of the head, face, or neck.  Under this Code, a 10 percent evaluation is assigned if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  

A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted when the area or areas exceed 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.), while a 40 percent rating requires an area or areas exceeding 144 square inches (929 sq. cm.).

Diagnostic Code 7802 provides for evaluation of scars, other than on the head, face or neck, which are superficial and do not cause limited motion.  A 10 percent evaluation is assigned for areas of 144 square inches or greater (929 square centimeters).

Diagnostic Code 7803 (as in effect prior to October 23, 2008) provides that superficial, unstable scars warrant a 10 percent evaluation.  A Note following this Code defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar.  A superficial scar is not one associated with underlying soft tissue damage.  The Board further notes that Diagnostic Code 7803 has been eliminated as of October 23, 2008.  In addition, also effective October 23, 2008, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear covering areas of 144 square inches (929 sq. cm.) or greater are rated a maximum 10 percent disabling under Diagnostic Code 7802.

Prior to October 23, 2008, Diagnostic Code 7804 provides that a superficial scar that is painful on examination warrants a 10 percent rating.  Diagnostic Code 7804 (as in effect from October 23, 2008) provides that one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum 30 percent rating.

Diagnostic Code 7805 provides that a scar is to be evaluated based upon limitation of motion.  Effective October 23, 2008, this Code provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805, under which any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800- 7804 are evaluated under an appropriate Diagnostic Code.

Analysis

In this case, the Board finds that the Veteran is entitled to a compensable rating of 10 percent for his service-connected chloracne under the version of Diagnostic Code 7806 as in effect prior to August 30, 2002.  However, he is not entitled to a rating in excess of 10 percent under any of the potentially applicable Diagnostic Codes.

Initially, the Board notes that a thorough review of the competent medical evidence reflects the Veteran's service-connected chloracne has been consistently manifested by itching during the pendency of this case.  The Board notes that there have been references to the Veteran's skin disorder causing itching in the treatment records on file.  The Veteran also emphasized the itching he experienced from his chloracne at the July 2009 Board hearing.  Further, the record reflects his symptoms of chloracne have developed over multiple areas of the Veteran's body.  

In view of the foregoing, the Board finds that the competent medical evidence indicates the Veteran's service-connected chloracne more nearly approximates than not the criteria of a condition manifest by itching involving an exposed surface or extensive area.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a rating of 10 percent for his service-connected chloracne based upon the version of Diagnostic Code 7806 as in effect prior to August 30, 2002.  The Board also reiterates that consideration of such criteria is mandated by the holding of Karnas, supra, and VAOPGCPREC 4-2000.

The Board must now address whether a rating in excess of 10 percent is warranted for the Veteran's chloracne.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's service-connected chloracne has not been manifested by exudation or constant itching, extensive lesions or marked disfigurement.  A review of the record reflects that the Veteran's chloracne is a recurrent as opposed to a constant condition.  Accordingly, the record does not indicate constant itching.  The Board also notes that while the Veteran has had multiple lesions and scarring from excision of the lesions, the record indicates they have covered a small amount of the Veteran's body.  For example, both the June 2005 and August 2006 VA medical examinations noted that the Veteran had approximately a dozen 0.5 cm or smaller comedone like lesions scattered throughout his skin involving his legs, arms, back, chest, and face.  However, they involved an insignificant amount of total surface area.  The examiner further stated that he would estimate that the Veteran's current total body surface area involved was an insignificant amount, both total surface and exposed skin.  There was also no evidence of gross distortion due to the residual scarring.  No marked disfigurement is otherwise indicated on the more recent VA medical examinations of September 2008 and January 2010.  The January 2010 VA examination emphasized that all of the residuals scars were nontender, flat, normal color, mobile, without functional impact, and without evidence of induration or skin breakdown.  As such, a rating in excess of 10 percent is not warranted under the version of Diagnostic Code 7806 in effect prior to August 30, 2002.

The Board notes that both the version of Diagnostic Code 7806 in effect since August 30, 2002, as well as Diagnostic Code 7829 evaluate a disability based, at least in part, upon the amount of skin area affected.  In this case, the record does not reflect the Veteran's chloracne, to include residual scarring, covers an area or areas to the extent necessary for a rating in excess of 10 percent.  Specifically, the Veteran's service-connected chloracne does not cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, nor is it manifested by deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck.  Although the treatment records on file note that the Veteran's was treated for multiple lesions over the years, and had excisions thereof, no finding as to the total area(s) affected appears to have been made outside of the VA medical examinations in this case.  As noted above, both the June 2005 and August 2006 VA medical examinations found that the chloracne lesions involved an insignificant amount of total surface area; and that the examiner estimated that the Veteran's current total body surface area involved was an insignificant amount, both total surface and exposed skin.  The September 2008 VA medical examination noted that the only cyst present on that examination was on the left side of the chin, and measured approximately one-half centimeter in diameter.  It was also noted the Veteran had multiple scars from having lesions removed; the largest area measuring approximately 1.5 to 2 cm in diameter.  All of the scarring was noted as representing less than 1 percent of the entire body and approximately 0 percent exposed with the exception of the scarring to the face which represented less than 1 percent exposed.  The more recent January 2010 VA medical examination noted that the scars on the bilateral upper extremities represented less than 1 percent of the entire body and about 0 percent exposed; the scar to the neck was less than 1 percent of the entire body and less than 1 percent exposed; the scars to the legs represented less than 1 percent of the entire body and about 0 percent exposed; the chloracne of the face represented less than 1 percent of the entire body and about 0 percent exposed.

The Board also notes that the treatment the Veteran has received for his chloracne does not include systemic therapy such as corticosteroids or other immunosuppressive drug.  No such treatment is demonstrated by the competent medical evidence on file, and the Veteran denied such treatment at his July 2009 Board hearing.  

In view of the foregoing, a rating in excess of 10 percent is not warranted under either the current version of Diagnostic Code 7806 or 7829.

Turning to the potentially applicable criteria based upon residual scarring, the Board notes that Diagnostic Codes 7802 and 7803 provide for a maximum rating of 10 percent, as did the version of Diagnostic Code 7804 in effect prior to October 23, 2008.  As such, they do not provide for a basis for the benefit currently sought on appeal.  Moreover, as noted above, Diagnostic Code 7803 has been eliminated as of October 23, 2008

With respect to Diagnostic Code 7800, the Board notes that a thorough review of the competent medical evidence, to include the VA medical examinations in this case, does not show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips].  Moreover, even though the Veteran has multiple residual scarring from his chloracne lesions, they have not resulted in two or more of the following: a scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  As mentioned above, the VA medical examinations consistently show that the Veteran's lesions and scars are approximately 0.5 cm or less in diameter.  The January 2010 VA medical examination noted that all scars were flat, superficial, nontender; did not affect the underlying tissue; the texture was smooth; they were stable; there was no elevation, impression, inflammation, edema, edema, or keloid formation. 

The Board also finds that the Veteran's service-connected chloracne is not deep, does not cause limitation of motion, does not cover an area or areas exceed 12 square inches (77 sq. cm.); nor does it result in painful and unstable scarring.  The VA medical examinations in this case specifically found there was no limitation due to this service-connected disability; none of the measurements of the chloracne and/or residuals scarring indicate they cover such an area; and the scars have been consistently found to be stable.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801, 7804 (as in effect from October 23, 2008), or 7805.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected chloracne under any of the potentially applicable Diagnostic Codes.  Consequently, the preponderance of the evidence is against this aspect of his appeal, and it must be denied.  

Other Considerations

In making the above determination, the Board considered whether "stage" rating(s) pursuant to Fenderson, supra, and Hart, supra, were warranted in this case.  However, a thorough review of the record does not reveal any distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for his service-connected chloracne.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  In this case, it does not appear the RO has adjudicated the matter of the Veteran's entitlement to an extraschedular rating at any time during the pendency of this case.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating, nor identified any factors which may be considered to be exceptional or unusual regarding the service-connected right elbow disorder.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Nevertheless, the Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that there is no indication in the record that the Veteran is unemployable due solely to his service-connected chloracne.  



	(CONTINUED ON NEXT PAGE)


Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

Entitlement to an initial compensable rating of 10 percent, but not more, for chloracne is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


